Citation Nr: 0720559	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-16 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested 
by microscopic hematuria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2006, the Board 
remanded the appeal for further development.


FINDING OF FACT

The veteran currently does not have a chronic disability 
manifested by microscopic hematuria.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
microscopic hematuria have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in a September 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  A letter advising the veteran of the evidence 
needed to establish a disability rating and effective date 
was issued in January 2007.  The claim was last readjudicated 
in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, No. 06-
7001.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, VA medical records, and a 
VA examination report.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's service medical records reflect findings of 
microscopic hematuria and diagnoses of acute posterior 
urethritis and acute hemorrhagic cystitis; however, they also 
show that he was asymptomatic.  

Post-service medical records continue to reflect findings of 
microscopic hematuria as well as additional diagnoses of 
renal cysts, liver cyst, and hypertension; however, they fail 
to attribute the cause of the microscopic hematuria.  Of 
note, a December 2006 VA cystoscopy report reflects normal 
ureteral orifices and no lesions.  The report also reflects a 
normal ultrasound of the kidneys and bladder in May 2006.

Lastly, a February 2007 VA examination report reflects the 
examiner's observation that the veteran's microscopic 
hematuria in service was diagnosed as coming from posterior 
urethritis and bladder irritation.  The examiner notes that 
neither of the above conditions was present at the December 
2006 VA cystoscopy and states that the microscopic hematuria 
is therefore not related to them.  The examiner then observes 
that the cause of the veteran's microscopic hematuria has not 
been clearly established by either VA or private physicians 
but that the condition, in and of itself, does not cause 
inability to function in a normal manner.  The examiner then 
states that the microscopic hematuria is not a disabling 
chronic condition.  The examiner explains that the veteran's 
renal function is normal and that ultrasound showed no tumor 
mass or stones.  Finally, the examiner opines that the minute 
blood in the urine does not constitute a significant loss.

Given the above evidence, the Board finds that the veteran 
currently does not have a disability manifested by 
microscopic hematuria.  In this regard, the Board observes 
that there can be no valid claim for service connection in 
the absence of proof of a present disability.  See 38 
U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
veteran's microhematuria is a laboratory finding which is 
not, in and of itself, a disability, and the finding has not 
been linked to any current disease or injury.  Cf. Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal 
dismissed in part, and vacated and remanded in part, Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain 
alone without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute disability 
for which service connection may be granted).  Thus, service 
connection is not warranted.

The Board acknowledges the veteran's contentions that he has 
a disorder manifested by microscopic hematuria related to 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for microscopic hematuria is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


